Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION IN RE: § § GULF COAST OIL CORPORATION, § CASE NO. 08-50213 § CENTURY RESOURCES, INC. § CASE NO. 08-50214 § NEW CENTURY ENERGY CORP., § CASE NO. 08-50215 § Debtors. § Chapter 11 § Jointly Administered § Under Case No. 08-50213 FIRST AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11, TITLE 11 OF THE UNITED STATES CODE OF GULF COAST OIL CORPORATION, CENTURY RESOURCES, INC., AND NEW CENTURY ENERGY CORP., DEBTORS David Zdunkewicz, Attorney-in-Charge (Texas Bar No. 22253400) Chasless Yancy (Texas Bar No. 24033481) Andrews Kurth LLP 600 Travis, Suite 4200 Houston, Texas 77002-2910 Telephone: (713) 220-4200 Facsimile:(713) 220-4285 Attorneys for Gulf Coast Oil Corporation, Century Resources, Inc., and New Century Energy Corp Dated: March 13, 2009 Houston, Texas INTRODUCTION 4 ARTICLE I .DEFINITIONS 4 ARTICLE II .PROVISION FOR PAYMENTS OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS 11 2.1. Administrative Claims. 11 2.2. Priority Tax Claims. 11 ARTICLE III .CLASSIFICATION OFCLAIMS 11 3.1. Classification. 11 3.2. Unclassified Claims. 11 3.3. Identification of Classes. 12 3.4. Unimpaired Classes. 12 3.5. Impaired Classes. 12 3.6. Non-Voting Classes. 12 ARTICLE IV .PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS 13 4.1. Priority Non-Tax Claims (Class 1). 13 4.2. Secured Lender Claims (Class 2). 13 4.3. Other Secured Claims (Class 3). 13 4.4. General Unsecured Claims (Class 4). 13 4.5. Equity Interests in Century Resources (Class 5). 13 4.6. Equity Interests in Gulf Coast Oil (Class 6). 13 4.7. Equity Interests in New Century (Class 7). 14 4.8. Reservation of Rights Regarding Claims. 14 ARTICLE V .EXECUTORY CONTRACTS AND UNEXPIRED LEASES 14 5.1. Assumed Contracts and Leases. 14 5.2. Payments Related to Assumption of Contracts and Leases. 14 5.3. Rejection Claim Bar Date. 14 ARTICLE VI .CLAIM OBJECTION PROCEDURES AND TREATMENT OF PROOFS OF CLAIM 15 6.1. Right to Object to Claims. 15 6.2. Deadline for Claim Objections. 15 6.3. Settlement of Claim Objections. 15 ARTICLE VII .MEANS OF IMPLEMENTATION 15 7.1. Distributions. 15 7.2. Sale of the Debtors’ Assets. 15 Management of Property Pending Sale 16 7.3. Preservation of Rights of Action. 16 (a) Possible Litigation by the Debtors. 17 7.4. Effectuating Documents; Further Transactions. 17 ARTICLE VIII .PROVISIONS GOVERNING DISTRIBUTIONS 17 8.1. Distributions for Claims Allowed as of Effective Date. 17 8.2. Interest on Claims. 17 8.3. Means of Cash Payment. 17 8.4. Delivery of Distributions. 17 8.5. Setoffs. 18 8.6. Prepayment. 18 8.7. No Distribution in Excess of Allowed Amount of Claim. 18 -2- 8.8. Allocation of Distributions. 18 ARTICLE IX .PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND UNLIQUIDATED CLAIMS AND DISTRIBUTIONS WITH RESPECT THERETO 18 9.1. Prosecution of Objections to Claims. 18 (a) Objections to Claims. 18 (b) Authority to Prosecute Objections. 19 9.2. Treatment of Disputed Claims; Disputed Claims Reserves. 19 (a) Disputed Claims. 19 (b) Reserves for Disputed Claims. 19 9.3. Distributions on Account of Disputed Claims Once They are Allowed. 19 9.4. Unclaimed Distributions and Uncashed Checks. 20 ARTICLE X .CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN 20 10.1. Conditions Precedent to Effective Date. 20 10.2. Waiver of Conditions. 21 ARTICLE XI .DEFAULTS 21 11.1. Events of Default. 21 11.2. Remedies for Defaults. 21 ARTICLE XII .RETENTION OF JURISDICTION 21 ARTICLE XIII .MISCELLANEOUS PROVISIONS 23 13.1. Professional Fee Claims; Expense Reimbursement. 23 13.2. Administrative Claims. 24 13.3. Payment of Statutory Fees. 24 13.4. Modifications and Amendments. 24 13.5. Severability of Plan Provisions. 25 13.6. Dissolution of the Debtors. 25 13.7. Discharge of the Debtors. 25 13.8. Releases and Limitation of Liability of Exculpated Persons. 25 13.9. Binding Effect. 26 13.10. Revocation, Withdrawal, or Non-Consummation. 26 13.11. Notices. 26 13.12. Term of Injunctions or Stays. 27 13.13. Computation of Time. 27 13.14. Ratification. 27 13.15. Governing Law. 27 -3- FIRST AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11, TITLE 11, UNITED STATES CODE OF GULF COAST OIL CORPORATION, CENTURY RESOURCES, INC., AND NEW CENTURY ENERGY CORP., DEBTORS INTRODUCTION Gulf Coast Oil Corporation (“Gulf Coast Oil”), Century Resources, Inc. (“Century Resources”), and New Century Energy Corp. (“New Century”) hereby propose the following joint plan of reorganization for the resolution of their outstanding Claims and Interests (as defined herein).Reference is made to the Disclosure Statement (as defined herein) distributed contemporaneously herewith for a discussion of the history, business, properties, results of operations, projections for future operations, and risk factors for the Debtors, a summary and analysis of the Plan (as defined herein) and certain related matters.The Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code (as defined herein). All holders of Claims and Interests are encouraged to read the Plan and Disclosure Statement in their entirety before voting to accept or reject the Plan.Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code, Rule 3019 of the Bankruptcy Rules (as defined herein), and Article XIV of the Plan, the Debtors reserve the right to alter, amend, modify, revoke or withdraw the Plan prior to its substantial confirmation. CONSOLIDATED PLAN The Plan is being proposed as a joint plan of reorganization for all of the Debtors.Claims against, and Interests in, the Debtors (other than Administrative Expenses and Priority Tax Claims) are classified in Article III hereof and treated in Article IV hereof.Because the Plan does not substantively consolidate the three separate Debtors, the Debtors must meet the requirements for section 1129 of the Bankruptcy Code with respect to each Debtor in order to confirm the Plan. ARTICLE I.DEFINITIONS The following terms herein shall have the respective meanings defined below: 1.1.“Administrative Claim” means (a) a cost or expense of administration as defined by section 503(b) of the Bankruptcy Code (b) any fee or charge assessed against the Estates under 28 U.S.C. § 1930, and (c) any Claim Allowed pursuant to 11 U.S.C. § 1.2.“Administrative Claims Bar Date” means the date designated by the Bankruptcy Court as the last date for asserting certain Administrative Claims. 1.3.“Allowance Date” shall mean (i) as to a Disputed Claim, the date on which such Claim becomes an Allowed Claim by Final Order and (ii) as to any other Claim that is not a Disputed Claim, the Initial Distribution Date. -4- 1.4.“Allowed” means, with respect to any Claim, such Claim or any portion thereof and with respect to each Debtor (a) any Claim against such Debtor that has been listed by the Debtor in its Schedules, as liquidated in amount and not Disputed or contingent and for which no contrary Proof of Claim has been filed; or (b) as to which a Proof of Claim or application has been timely filed in a liquidated amount with the Bankruptcy Court pursuant to the Bankruptcy Code or any order of the Bankruptcy Court, or late-filed with leave of the Court after notice and a hearing, provided that (i) no objection to the allowance of a Claim under clause (a) or (b) above, or motion to expunge such Claim, has been interposed before any final date for the filing of such objections or motions set forth in this Plan, the Confirmation Order or other order of the Bankruptcy Court, or (ii) such Claim is held allowed by Final Order; provided further that any Claims allowed solely for the purpose of voting to accept or reject this Plan pursuant to an order of the Bankruptcy Court shall not be considered “Allowed Claims” for the purpose of Distributions hereunder. 1.5.“Asset Purchase Agreement” means the Asset Purchase Agreement between the Debtors and NCEY Holdings Corp. and Brazos Lateral Holdings Corp. in substantially the form as attached to the Debtors’ First Amended Disclosure Statement. 1.6.“Avoidance Actions” means any causes of action arising under sections 506, 510, 542, 543, 544, 545, 546, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code. 1.7.“Ballot” means the ballot for voting to accept or reject the Plan. 1.8.“Bankruptcy Code” means title 11 of the United States Code, as amended from time to time, as applicable to the Chapter 11 Cases. 1.9.“Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of Texas, Houston Division, or in the event such court ceases to exercise jurisdiction over the Debtors’ chapter 11 cases, such court as may have jurisdiction with respect to the reorganization or liquidation of the Debtors under chapter 11 of the Bankruptcy Code. 1.10.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as amended by the Revised Interim Bankruptcy Rules, and as may be further amended from time to time, applicable to the cases, and any Local Rules of the Bankruptcy Court. 1.11.“Bar Date” means December 4, 2008, or such other date as may be set by the Bankruptcy Court as a deadline for Creditors to file proofs of claim (other than Administrative Claims and Professional Fee Claims). 1.12.“Beneficial Holder” means the Person holding the beneficial interest in a Claim or Interest. 1.13.“Broadpoint” means Broadpoint
